                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 LUIGI WARREN,

                 Plaintiff,                         Civ. A. No. 17-12472-DLC

          vs.

 THE CHILDREN’S HOSPITAL CORP.,

                 Defendant


      DEFENDANT’S ASSENTED-TO MOTION FOR AN EXTENSION OF TIME

       The defendant, The Children’s Hospital Corporation, moves for an extension of time to

May 18, 2020 to oppose the plaintiff’s motion for leave to amend his complaint. In support of

this motion, the defendant states as follows.

       1.       On April 9, 2020, the undersigned counsel visited the emergency room for a non-

Covid-19 related health problem.

       2.       Because of the heightened risk of infection in a hospital, counsel has been advised

by his medical professionals to self-quarantine at home for 14 days.

       3.       In order to complete the opposition to the plaintiff’s motion, counsel needs access

to documents that are only in the paper case files. But those files are stored off-site, and counsel

will not have access to them until the 14-day self-quarantine period has ended.

       4.       The defendant submits that these circumstances constitute good cause for this

motion.

       For these reasons, the defendant respectfully requests that the Court grant this motion.

The plaintiff has assented to the relief sought herein.
                        Respectfully submitted,

                        THE CHILDREN’S HOSPITAL CORP.

                        By its attorneys:

                        /s/ Theodore J. Folkman

                        Theodore J. Folkman (BBO No. 647642)
                        FOLKMAN LLC
                        PO Box 116
                        Boston, MA 02131
                        (617) 219-9664
                        ted@folkman.law

Dated: April 12, 2020
